NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  JASON LEE HARRIS, Plaintiff/Appellant,

                                        v.

                 STATE OF ARIZONA, Defendant/Appellee.

                             No. 1 CA-CV 15-0132
                               FILED 12-17-2015


           Appeal from the Superior Court in Maricopa County
                          No. CV2014-013496
                 The Honorable James T. Blomo, Judge

                                  AFFIRMED


                                   COUNSEL

Jason Lee Harris, Phoenix
Plaintiff/Appellant

Arizona Attorney General’s Office, Phoenix
By Daniel P. Schaak
Counsel for Defendant/Appellee



                       MEMORANDUM DECISION

Presiding Judge Randall M. Howe delivered the decision of the Court, in
which Judge Jon W. Thompson and Judge Lawrence F. Winthrop joined.
                            HARRIS v. STATE
                           Decision of the Court

H O W E, Judge:

¶1            Jason Lee Harris appeals the trial court’s order dismissing his
complaint against the State of Arizona for failure to state a claim upon
which relief can be granted. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2             Harris was incarcerated at the Maricopa County Fourth
Avenue Jail in October 2014 when he sued the State of Arizona in its
“official capacity.” Harris first stated that he filed a notice of claim in
October. He then alleged that the State was not protecting his rights as a
United States citizen, but rather was “using its legislation as [a] means to
act out defiance toward [federal law].” Moreover, Harris alleged that the
State was “passing law contrary—or rather—in opposition towards the free
[e]njoyment of [his] rights as a U.S. Citizen.” Harris argued that the State
violated 18 U.S.C. § 241, conspiracy against rights, and § 242, deprivation
of rights under color of law, and Ex parte Commonwealth of Virginia, 100 U.S.
339 (1879), by passing laws that gave Arizona the authority to deprive him
of his rights as a United States citizen.

¶3             The State moved to dismiss Harris’ complaint pursuant to
Arizona Rule of Civil Procedure 12(b)(6) for failure to state a claim. The
State argued that Harris’ complaint was “virtually indecipherable” because
he provided no factual allegations for the State to determine the basis of the
complaint. It also argued that although Harris cited United States Code
provisions, he provided no explanation for how those laws applied to
anything he alleged. Moreover, the State noted that contrary to Harris’
claim that he filed a notice of claim, the State had no record of receiving
such a notice.

¶4           Harris then moved for an entry of default because he had not
heard from the State in 23 days and requested $50 billion in relief. The State
responded that the trial court should deny Harris’ motion because the State
had moved for dismissal, thereby making the motion moot. The court
denied Harris’ motion for entry of default and granted the State’s motion
to dismiss. Harris timely appealed.

                               DISCUSSION

¶5            Harris argues that the “State of Arizona through its power
violated [his] civil and legal rights guaranteed [to] him under the Equal
Protection [C]lause of the Fourteenth Amendment to the U.S.
Constitution.” We review de novo orders dismissing a complaint pursuant


                                      2
                             HARRIS v. STATE
                            Decision of the Court

to Rule 12(b)(6). Coleman v. City of Mesa, 230 Ariz. 352, 355–56 ¶ 7, 284 P.3d
863, 866–67 (2012). In determining whether a complaint states a claim on
which relief can be granted, courts assume the truth of all well-pleaded
factual allegations and “indulge all reasonable inferences therefrom,” but
“mere conclusion statements are insufficient.” Cullen v. Auto-Owners Ins.
Co., 218 Ariz. 417, 419 ¶ 7, 189 P.3d 344, 346 (2008). We consider only the
pleading itself when adjudicating a Rule 12(b)(6) motion. Id. Dismissal is
appropriate under Rule 12(b)(6) only when, as a matter of law, plaintiff
would not be entitled to relief under any interpretation of the facts
susceptible of proof. Rodriguez v. Fox News Network, L.L.C., 238 Ariz. 36, 39
¶ 5, 356 P.3d 322, 324–25 (App. 2015).

¶6            Here, Harris has waived his Equal Protection argument
because he did not present it to the trial court. See Cont’l Lightning &
Contracting, Inc. v. Premier Grading & Utils., LLC, 227 Ariz. 382, 386 ¶ 12, 258
P.3d 200, 204 (App. 2011) (providing that “legal theories must be presented
timely to the trial court so that the court may have an opportunity to
address all issues on their merits,” and if not, they are waived on appeal);
Orfaly v. Tucson Symphony Soc’y, 209 Ariz. 260, 265 ¶ 15, 99 P.3d 1030, 1035
(App. 2004) (finding that arguments raised for the first time on appeal are
untimely and therefore deemed waived).

¶7              Regardless of the waiver, the trial court did not err in
dismissing Harris’ complaint. The complaint has two primary problems.
First, Harris does not explain how the Equal Protection Clause—or any of
the federal law he cited in his complaint—applies to the State’s alleged
actions against him. Second, as best we understand Harris’ argument, the
complaint’s basis was that the State violated his federal constitutional rights
by passing laws that infringed upon those rights. Yet Harris does not
identify those rights nor provide factual allegations for this Court to
determine the complaint’s basis. Consequently, even affording him the
benefit of all inferences which the complaint can reasonably support, Harris
does not allege any set of facts that could be construed as alleging any injury
or as stating any claims authorized by federal law entitling him to relief. See
Estelle v. Gamble, 429 U.S. 97, 106 (1976) (“[A] pro se complaint, however
inartfully pleaded, must be held to less stringent standards than formal
pleadings drafted by lawyers and can only be dismissed for failure to state
a claim if it appears beyond a doubt that the plaintiff can prove no set of
facts in support of his claim which would entitle him to relief.”) (internal
quotation marks and citation omitted). Accordingly, the trial court did not
err in dismissing Harris’ complaint for failure to state a claim.




                                       3
                   HARRIS v. STATE
                  Decision of the Court

                    CONCLUSION

¶8   For the foregoing reasons, we affirm.




                         :ama




                            4